IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                               ___________

                               No. 96-10870
                                ___________


     ROBYN SANDERS; CYNTHIA MULLANIX,

                                           Plaintiffs-Appellants-Appellees,

                                      v.

     CASA VIEW BAPTIST CHURCH, ET AL.,

                                           Defendants,

     CASA VIEW BAPTIST CHURCH,

                                           Defendant-Appellee,

     SHELBY BAUCUM,

                                           Defendant-Appellant.

                             ________________

           Appeals from the United States District Court
                 for the Northern District of Texas
                           ________________
                          February 11, 1998

Before POLITZ, Chief Judge, BENAVIDES, and PARKER, Circuit Judges.

BENAVIDES, Circuit Judge:

     The plaintiffs, Robyn Sanders and Lisa Mullanix, brought suit

against their employer, Casa View Baptist Church (CVBC), and one of

its ministers, Shelby Baucum, for alleged violations of Title VII

and Texas law arising out of Baucum’s conduct as their marriage

counselor and supervisor at CVBC.            The district court granted

summary judgment in favor of CVBC.         The claims against Baucum—that

he committed malpractice and breached his fiduciary duties as a

marriage   counselor   by,    among    other    things,   encouraging   and
consummating a sexual relationship with each plaintiff—proceeded to

trial.     The jury found for the plaintiffs and awarded punitive

damages on each claim.

     On appeal, Baucum asserts that the plaintiffs’ claims and the

district    court’s   jury   instructions   were   barred   by   the   First

Amendment, and that the plaintiffs’ punitive damages awards were

excessive.     Also before us are the plaintiffs’ contentions that

CVBC was not entitled to summary judgment and that the district

court abused its discretion by excluding an untimely affidavit from

the summary judgment record.      We affirm.

                                    I.

     We review a grant of summary judgment de novo “under the same

standards as that applied by the district court.        Summary judgment

is required when the evidence, viewed in the light most favorable

to the nonmoving party, presents no genuine issue of material fact

and the moving party is entitled to judgment as a matter of law.”

Ellert v. University of Texas, 52 F.3d 543, 545 (5th Cir. 1995).

Consequently, we set forth the pertinent facts in the light most

favorable to the plaintiffs.1

     In 1988, CVBC hired Baucum to be its Minister of Education and

Administration (MEA).        As MEA, Baucum’s duties did not include

counseling, and he knew that he was not a member of the CVBC staff


    1
          We apply a similar standard of review when considering a
district court’s denial of a motion for judgment as a matter of
law. Bellows v. Amoco Oil Co., 118 F.3d 268, 273 (5th Cir. 1997).
Because Baucum does not challenge the sufficiency of the
plaintiffs’ evidence, we describe the facts regarding his behavior
as a counselor as they were found by the jury.

                                    2
responsible for providing spiritual counseling to CVBC members. He

also knew that CVBC had a written policy of referring church

members    in     need    of    non-pastoral        counseling     to   a   licensed

professional counselor.

       In December 1990, Mullanix, a member of CVBC, began seeing

Baucum for marital counseling.                 In February 1991, CVBC hired

Sanders    as    an     administrative      secretary,      with   Baucum     as   her

immediate supervisor.           Shortly thereafter, Sanders, like Mullanix,

began seeing Baucum for marital counseling.

       Mullanix and Sanders each began this counseling at Baucum’s

invitation after he represented that he was qualified by education

and experience to provide marriage counseling.                 They believed that

Baucum was authorized by CVBC to provide marital counseling, in

part because he told each of them that he counseled other women at

CVBC.      The    jury     found    that     Baucum    entered     into     fiduciary

relationships with the plaintiffs because he acquired influence and

gained their trust and confidence during the course of these

separate counseling relationships.

       Although       Baucum    testified      that    he   sometimes       discussed

scripture in his counseling sessions with Mullanix and Sanders, the

jury    found    that    the    counseling     he   provided     was    “essentially

secular” in nature.            At trial, the plaintiffs presented evidence

that Baucum breached his duties as a marriage counselor, not only

by expressing love and affection for each of them and encouraging

them both to express these feelings for him, but also by engaging

in sexual intercourse with each of them on a number of occasions.


                                           3
 They also presented evidence that Baucum breached his fiduciary

duties, not only by having sexual intercourse with them, but also

by disclosing their confidences, including intimate details of

their marriages and sexual histories.

     In March 1991, CVBC hired Mullanix as a receptionist, and like

Sanders, she was supervised by Baucum.                The plaintiffs’ sexual

relationships with Baucum continued while he was their supervisor,

and each plaintiff claims that on at least one occasion, she slept

with him because of her belief that his behavior implied that she

would be discharged if she did not.             Further, after his counseling

relationship with each plaintiff ended in September 1991, Baucum

began both to criticize their work performance and discourage their

hopes of promotions.      He also engaged in behavior and conversation

of a sexual nature that was unwelcome at that time.

     On September 22, 1991, the plaintiffs informed one another of

their relationships and problems with Baucum.                    Together they

disclosed    the     existence     of   these    relationships   and    Baucum’s

behavior    to   a   member   of    CVBC’s      Personnel   Committee   (PC)   on

September 23, 1991.       Baucum was forced to resign his position as

MEA on September 25, 1991.              On November 22, 1991, CVBC fired

Mullanix and Sanders because they committed adultery in violation

of church policies.

                                        II.

     After discovery, the district court granted CVBC’s motion for

summary judgment on the plaintiffs’ Title VII and state law claims,

thereby disposing of the entire case against CVBC. With respect to


                                         4
their discriminatory discharge, hostile work environment, and quid

pro quo claims, the district court held that the plaintiffs did not

produce evidence indicating that CVBC’s justification for their

dismissals was pretextual or that CVBC knew or should have known of

Baucum’s alleged sexual harassment.       Concerning their claims under

Texas law, the district court held that there was no basis in the

record for holding CVBC legally responsible for Baucum’s misconduct

under the doctrine of respondeat superior or for concluding that

CVBC knew or should have known that Baucum presented a risk of harm

to the plaintiffs.      The district court then refused to allow the

plaintiffs to supplement the summary judgment record with an

untimely affidavit.

       The district court granted partial summary judgment in favor

of Baucum, but allowed the plaintiffs’ claims that he committed

malpractice as a marriage counselor and breached his fiduciary

duties to go to trial.     At the close of the evidence, the district

court denied Baucum’s motion for judgment as a matter of law and

overruled his objection to the jury instructions.         The jury found

for the plaintiffs on each count and awarded them each $42,500 in

punitive damages for Baucum’s malpractice and $42,500 in punitive

damages for his breach of his fiduciary duties. After the verdict,

Baucum renewed his motion for judgment as a matter of law, again

arguing that these claims were barred by the Free Exercise Clause

of the First Amendment.     This motion was denied, as was his claim

that   the   punitive   damages   were   excessive   because   they   twice

punished him for the same conduct.


                                     5
                                        III.

                                         A.

         On appeal, Baucum argues that because the First Amendment

precludes judicial review of certain ecclesiastical disputes, his

secular misconduct as the plaintiffs’ counselor was not actionable

because it occurred within two inherently ecclesiastical, rather

than “purely secular,” counseling relationships.2 Specifically, he

contends:      1) that he was entitled to judgment as a matter of law

on the plaintiffs’ claims that he committed malpractice as a

marriage counselor and breached his fiduciary duties because his

trial testimony—that he occasionally discussed scripture in his

counseling      sessions   with   the    plaintiffs—demonstrated         that   the

counseling he provided was not purely secular; 2) that in the

alternative, the case should be remanded because he was entitled to

a   jury     instruction   that   required     the   jury    to   find   that   the

counseling he provided was purely secular in nature and thus a

matter of judicial rather than ecclesiastical concern; or 3) that

he was otherwise entitled to judgment as a matter of law because

the evidence demonstrated that the plaintiffs’ claims were in

essence      noncognizable   claims      for   “clergy      malpractice.”3      We

     2
          Baucum also argues that the plaintiffs were twice awarded
punitive damages for his sexual misconduct and that their punitive
damages awards should accordingly be reduced by half. We reject
this argument because it ignores the differences between the
malpractice and fiduciary duty claims before the jury and because
it mischaracterizes Baucum’s misconduct as solely sexual in nature.
The jury, therefore, did not necessarily twice award punitive
damages for the same misconduct.
         3
          Baucum does not challenge the availability of these
causes of action, nor the propriety of the jury instructions, under

                                         6
disagree.

       The First Amendment does not categorically insulate religious

relationships         from    judicial        scrutiny,    for       to     do    so    would

necessarily      extend       constitutional         protection        to    the       secular

components of these relationships.                  Although Baucum’s contention

that    the    Free     Exercise      Clause      prohibits     the       judiciary       from

reviewing the conduct of those involved in relationships that are

not    purely    secular       in    nature    might,     if   adopted,          foster   the

development       of     some        important      spiritual        relationships          by

eliminating the possibility of civil or criminal liability for

participating members of the clergy, the constitutional guarantee

of religious freedom cannot be construed to protect secular beliefs

and    behavior,       even    when    they    comprise    part       of    an    otherwise

religious relationship between a minister and a member of his or

her congregation.            To hold otherwise would impermissibly place a

religious leader in a preferred position in our society.                                   Cf.

County    of    Allegheny       v.     ACLU,      492 U.S. 573,       593-94      (1989)

(interpreting the First Amendment to preclude the state from

favoring       religion       over    nonreligion).            The    district         court,

therefore, did not err by denying Baucum’s motion for judgment as

a matter of law nor by rejecting his proposed jury instructions,

which would have required the jury to find that his counseling

relationships with the plaintiffs were purely secular in order for

it to find that his secular misconduct within these relationships

was actionable.           In fact, by instructing the jury to consider


Texas law.

                                              7
whether Baucum’s counseling, rather than his alleged misconduct,

was “essentially secular” in nature, the district court provided

Baucum with more than adequate protection under the Free Exercise

Clause.

      Contrary to Baucum’s suggestion, this conclusion is entirely

consistent with the Seventh Circuit’s decision in Dausch, 52 F.3d
1425 (7th Cir. 1994).           Like the plaintiffs in this case, the

plaintiff in Dausch alleged that her minister “held himself out” to

“be a duly qualified person engaged in providing psychological

counseling” and committed “professional negligence” by engaging in

“sexual relations” with her during counseling sessions.                  Id. at

1427-28.   Foreshadowing Baucum’s argument on appeal, the district

court in Dausch dismissed this malpractice claim because it found

that the plaintiff “`failed to adequately allege that Rykse’s

counseling      was   purely    secular.’”       Id.   at   1431   (Ripple,   J.,

concurring) (quoting the district court’s order) (emphasis added).

The   Seventh    Circuit,      in   a   per   curiam   opinion,    reversed   and

reinstated the plaintiff’s malpractice claim.                This disposition,

therefore, supports our view that the First Amendment’s respect for

religious relationships does not require a minister’s counseling

relationship with a parishioner to be purely secular in order for

a court to review the propriety of the conduct occurring within

that relationship.4

      4
          In fact, one member of the panel in Dausch expressly
reached this conclusion. Judge Ripple, in his concurring opinion,
noted that a plaintiff claiming “that the provider held himself out
to be providing the services of a psychological counselor” would
survive a motion to dismiss predicated upon the Free Exercise

                                          8
     Instead,    the    Free    Exercise    Clause    protects       religious

relationships, including the counseling relationship between a

minister and his or her parishioner, primarily by preventing the

judicial resolution of ecclesiastical disputes turning on matters

of “religious doctrine or practice.”          Presbyterian Church in the

U.S. v. Mary Elizabeth Blue Hull Memorial Presbyterian Church, 393
U.S. 440, 449-50 (1969); see also Thomas v. Review Bd. of Ind.

Employment Security Div., 450 U.S. 707, 715-16 (1981) (“Courts are

not arbiters of scriptural interpretation.”).                The sanctity of

these   relationships    is    further    protected   by     other   religious

freedoms, including the limited right to engage in conduct that is

rooted in religious belief.        Employment Div. v. Smith, 494 U.S.
872, 877-78, 881 (1990); Wisconsin v. Yoder, 406 U.S. 205, 215

(1972).   Under the evidence produced at trial, however, neither of

these constitutional protections prevents Baucum from being held

liable for his misconduct as a marriage counselor and a fiduciary

who occasionally discussed scripture within the context of two

otherwise secular counseling relationships with members of his

congregation.

     Because    the    judiciary   must    abstain    from    ecclesiastical

disputes involving questions of doctrine or practice, state courts



Clause. Dausch, 52 F.3d at 1433. Although Judge Coffey also wrote
separately to express his view that “some combination of spiritual
and secular counseling remains shielded by the First Amendment,”
id. at 1429 (Coffey, J., concurring), this position cannot be
interpreted to mean that a minister’s counseling activities must be
purely secular in order for any of his or her conduct to be
actionable, for this view would conflict with the panel’s decision
to reverse the district court.

                                     9
have “rejected uniformly” claims for “clergy malpractice.” Dausch,
52 F.3d at 1432 (Ripple, J., concurring) (citing, for example,

Destefano v. Gabrian, 763 P.2d 275 (Colo. 1988) (en banc)); see,

e.g., F.G. v. MacDonell, 696 A.2d 697, 703 (N.J. 1997).             This is

because

     such a claim requires definition of the relevant standard
     of care. Defining that standard could embroil courts in
     establishing   the   training,   skill,   and   standards
     applicable for members of the clergy in a diversity of
     religions with widely varying beliefs.       Furthermore,
     defining such a standard would require courts to identify
     the beliefs and practices of the relevant religion and
     then to determine whether the clergyman had acted in
     accordance with them.

MacDonell, 696 A.2d at 703.    Thus, as these courts have correctly

concluded, to recognize a claim for clergy malpractice would

require courts to identify and apply the teachings of a particular

faith, thereby making the judiciary responsible for determining

what conduct and beliefs are part of a particular religion.

     The First Amendment difficulties posed by a claim for clergy

malpractice are not, however, present in this case because the

duties underlying the plaintiffs’ claims for malpractice by a

marriage counselor and breach of fiduciary duties are not derived

from religious doctrine.      That is, because the jury found that

Baucum held himself out as possessing the education and experience

of a professional marriage counselor, his counseling activities

with the plaintiffs were judged, not by a standard of care defined

by religious teachings, but by a professional standard of care

developed through expert testimony describing what a reasonably

prudent counselor   would   have   done   under   the   same   or   similar


                                   10
circumstances.    See Dausch, 52 F.3d at 1429, 1431, 1433 (allowing

a parishioner to claim that her minister had a “`duty to possess

and apply the skill and knowledge of a reasonably well qualified

person providing psychological counseling’” because the minister

“held himself out to be providing the services of a psychological

counselor”).5    Similarly, because the jury found that he entered

into a fiduciary relationship with the plaintiffs, Baucum’s conduct

was to be consistent with “something stricter than the morals of

the marketplace.”    Meinhard v. Salmon, 164 N.E. 545, 546 (N.Y.

1928).   But that “something” was “the finer loyalties exacted by

courts of equity,” Johnson v. Peckham, 120 S.W.2d 786, 788 (Tex.

1938), rather than the teachings of his faith.6   Thus, Baucum was

not entitled to judgment as a matter of law on the grounds that

these claims were barred by the constitutional principle that the


    5
          The district court instructed the jury that Baucum could
not be held liable for malpractice unless “he made representations
that he possessed the skill, knowledge or competence of a secular
marital or mental health counselor.”
    6
          Our holding is consistent with Dausch, which affirmed on
both state law and First Amendment grounds the dismissal of a
parishioner’s breach of fiduciary duty claim against her minister.
52 F.3d at 1438 (Ripple, J., concurring). Judge Ripple explained
that Dausch’s fiduciary duty claim was dismissed, in part, because
she alleged, in “contrast to the other counts of [her] complaint,”
that “the breach of fiduciary duty occurred in the context of a
pastor-parishioner relationship.” Id. That is, Dausch asserted
that her pastor was her fiduciary, not because of his conduct as
her counselor, but simply because of her status “as a member of the
congregation . . . seeking counseling” and his status as her
“pastor and counselor.” Id. In contrast, the jury in this case
was instructed that the primary relationship between a minister and
a parishioner is not a fiduciary one, and that Baucum could not be
held liable for breaching his fiduciary duties unless he “acquired
and abused” influence and “betrayed” confidences learned in a
“relationship of trust.”

                                 11
judiciary must abstain from ecclesiastical disputes concerning

questions of religious doctrine and practice.

     Consequently, to invoke the protection of the First Amendment

for conduct taking place within his counseling relationships with

the plaintiffs, Baucum must assert that the specific conduct

allegedly constituting a breach of his professional and fiduciary

duties was rooted in religious belief.   See Smith, 494 U.S. at 881;

Yoder, 406 U.S. at 215; see also Destefano, 763 P.2d at 283-84 (“In

the spiritual counseling context, the free exercise clause is

relevant only if the defendant can show that the conduct that

allegedly caused plaintiff’s distress was in fact part of the

belief and practices of the religious group.”); MacDonell, 696 A.2d

at 558 (holding that in order to be protected, the “conduct at

issue must have been part of the beliefs and practices of the

defendant’s religion”).   Baucum’s First Amendment arguments before

the district court, however, reflected the obvious truth that the

activities complained of by the plaintiffs were not part of his

religious beliefs and practices and he is not so brazen as to now

contend otherwise.   We therefore hold that he was not entitled to

judgment as a matter of law on the ground that the plaintiffs’

claims were barred by the First Amendment.7

                                 B.

     Turning now to the plaintiffs’ claims against CVBC, they

     7
          Like the Colorado and New Jersey Supreme Courts, we do
not decide whether the First Amendment would protect a minister
asserting that his civil misconduct was rooted in religious belief.
See, e.g., Destefano, 763 P.2d at 284 (noting that this raises a
“difficult First Amendment issue”); MacDonell, 696 A.2d at 560-61.

                                 12
contend on appeal that they have met their burdens of production on

summary judgment under Title VII because they adduced evidence

showing that their discharges were discriminatory, that they were

victims of quid pro quo sexual harassment for which they claim CVBC

is automatically liable, and that they were each subjected to a

hostile work environment of which CVBC should have been aware.         The

plaintiffs further assert that their evidence creates a genuine

issue of material fact regarding CVBC’s liability for Baucum’s

breach of his professional duties under general agency principles

and the theory of ratification.        They also argue that they have

produced evidence justifying a finding that CVBC knew or should

have known of the risks posed by Baucum’s counseling and harassing

activities. Finally, they claim that the district court abused its

discretion by refusing to supplement the summary judgment record

with an untimely affidavit.     Having carefully reviewed the record

in this case, we address and reject each of these contentions in

turn.

     The plaintiffs argue that their evidence creates a fact issue

regarding whether their discharges were discriminatory.          They did

not, however, produce any evidence suggesting that they were fired

because of their gender.    In fact, the record shows that Baucum,

who also committed adultery,8 was forced to resign, and that CVBC’s

position   against   adultery   was   neutral   with   respect   to   sex,

longstanding, and understood by both plaintiffs at the time they


    8
          Baucum was married when he engaged in sexual intercourse
with the plaintiffs.

                                  13
engaged in sexual conduct with Baucum.

       To survive summary judgment on their hostile work environment

claims, the plaintiffs     needed to produce evidence showing, among

other things, “that [CVBC] knew or should have known of the

harassment in question and failed to take prompt remedial action.”

Jones v. Flagship Int’l, 793 F.2d 714, 719-20 (5th Cir. 1986)

(quoting Henson v. City of Dundee, 682 F.2d 897, 903-05 (11th Cir.

1982)). Because there is no dispute that CVBC took prompt remedial

action upon learning of Baucum’s misconduct on September 23, 1991,

the plaintiffs were required to produce evidence that CVBC should

have known of Baucum’s behavior as a supervisor before it was

disclosed in order to survive summary judgment on this claim.

       The record, however, does not reveal a basis for finding that

CVBC   should   have   known   that    Baucum   created   a   hostile   work

environment for Sanders and Mullanix. This is because the evidence

relied on by the plaintiffs indicates, at most, that CVBC knew that

Baucum had offended a few women by complimenting them on their

appearances and hugging them.         Evidence of this conduct, however,

does not preclude summary judgment.         See. e.g., Pfau v. Reed, 125
F.3d 927, 939 n.10 (5th Cir. 1997) (“[I]n the cases that have held

employers liable on the basis that the pervasiveness of sexual

harassment implies constructive knowledge, the pervasive conduct is

the conduct of which the plaintiff complains.”).

       To withstand summary judgment on their quid pro quo claims,

the plaintiffs were required to produce evidence showing, among

other things, that “the harassment complained of affected tangible


                                      14
aspects of” their “compensation, terms, conditions, or privileges

of employment.”       Jones, 793 F.2d at 722.         In addition, they were

required to develop evidence demonstrating that their “acceptance

or   rejection   of    the   harassment”      was   “an   express   or   implied

condition to the receipt of a job benefit or the cause of a

tangible job detriment.”       Id.      The plaintiffs’ own testimony—that

they were subjected to mild criticism of their work and told that

they   would   not    be   promoted     to   positions    they   knew    did   not

exist—indicates that their jobs were not tangibly and detrimentally

affected by their decisions to end their sexual relationships with

Baucum.    See Farley v. American Cast Iron Pipe Co., 115 F.3d 1548,

1552-53 (11th Cir. 1997); cf. Mattern v. Eastman Kodak Co., 104
F.3d 702, 708 (5th Cir.) (noting, in the context of a retaliation

claim, that “the verbal threat of being fired” and a “reprimand”

are not “adverse employment actions” because they “lack . . .

consequence”), cert. denied, 118 S. Ct. 336 (1997); Bryson v.

Chicago St. Univ., 96 F.3d 912, 916 (7th Cir. 1996) (noting that a

tangible   job   detriment     is   a   substantially     adverse   employment

action, such as being transferred, relieved of responsibilities,

denied the use of an office and telephone, or stripped of an

official title).       Further, there is no objective evidence in the

record supporting the plaintiffs’ claims that they engaged in sex

with Baucum under an implied threat of discharge if they did not.

See Nichols v. Loral Vought Sys. Corp., 81 F.3d 38, 42 (5th Cir.

1996) (noting that “subjective speculation” will not establish a

fact question in a discrimination case).


                                        15
     In order for the plaintiffs to have proceeded to trial on

their claim that CVBC is liable under the doctrine of respondeat

superior for Baucum’s tortious conduct as one of the church’s

employees, they needed to produce evidence that Baucum’s misconduct

“f[e]ll within the scope of [his] general authority . . . and [was]

in furtherance of [CVBC’s] business and for the accomplishment of

the object for which [Baucum] was hired.”                  Dieter v. Bakers Serv.

Tools, 739 S.W.2d 405, 407 (Tex. Ct. App. 1987) (emphasis added).

The plaintiffs’ evidence, however, failed to create a genuine issue

of material fact regarding Baucum’s actual or apparent authority to

engage in counseling.            In fact, the record indicates that Baucum

did not     have    this    authority    because     his    job   description   and

responsibilities as MEA indicate that he was not hired to provide

counseling, that he knew that counseling was not part of his job

description,       that    the   MEA   was    not   responsible    for   providing

spiritual counseling, and that CVBC had a policy of referring non-

pastoral counseling to a licensed professional counselor.9

         The plaintiffs also contend that CVBC was liable for Baucum’s

misconduct as a counselor under the doctrine of ratification.

Prunty v. Arkansas Freightways, Inc., 16 F.3d 649, 652-53 (5th Cir.


     9
          The plaintiffs also argue that CVBC is liable for
Baucum’s misconduct as a counselor under Section 219 of the
Restatement (Second) of Agency, which provides for employer
liability when the powers it entrusts to an employee aid that
employee in breaching professional and fiduciary duties. As noted
above, there is no basis in the record for finding that CVBC
entrusted Baucum with marital counseling powers. Further, this
provision of the Restatement has not been adopted in Texas and thus
will not be recognized by this Court. See, e.g., Folks v. Kirby
Forest Indus., Inc., 10 F.3d 1173, 1182 (5th Cir. 1994).

                                         16
1994).    This doctrine imposes liability on an employer when that

employer adopts, confirms, or fails to repudiate the unlawful acts

of an employee of which the employer is aware.             Id.    There is,

however, no    evidence   in   the   record   indicating   that   CVBC   was

actually aware of Baucum’s counseling activities.10

     Aside from principles of agency, the plaintiffs also sought to

hold CVBC liable on the theory that an employer that negligently

“retains in his employ an individual who is incompetent or unfit

for the job may be liable to a third party whose injury was

proximately caused by the employer’s negligence.”          Akins v. Estes,

888 S.W.2d 35, 42 (Tex. Ct. App. 1994), affirmed in part and

reversed in part sub nom. Golden Spread Council, Inc. v. Akins, 926
S.W.2d 287 (Tex. 1996) (reversing on grounds unrelated to the

existence of his theory of negligence). To withstand CVBC’s motion

for summary judgment on this negligence claim, the plaintiffs

needed to show that CVBC knew or should have known that Baucum’s

conduct as a supervisor or counselor presented an unreasonable risk

of harm to others.    As noted in conjunction with the plaintiffs’

hostile work environment claims, however, the record does not

indicate that CVBC should have known of Baucum’s sexual harassment

of Sanders and Mullanix. Further, even if the plaintiffs’ evidence

suggested that CVBC should have known that Baucum was counseling

the plaintiffs, there is simply no evidence that CVBC should have


     10
          Further, even if a principal can ratify the acts of an
agent of which it should have been aware, there is no basis for
finding that CVBC had constructive notice of Baucum’s counseling
activities. See infra.

                                     17
known that Baucum was likely to engage in sexual misconduct or

disclose confidences as a marriage counselor.

     The plaintiffs’ final claim on appeal is that the district

court abused its discretion by denying their motion to supplement

the summary judgment record after summary judgment had been granted

in favor of CVBC.    This argument is without merit because the

evidence was cumulative and did not support the plaintiffs’ theory

of constructive notice.   Therefore, the district did not abuse its

discretion in denying this untimely motion.     See, e.g., Bernhardt

v. Richardson-Merrell, Inc., 892 F.2d 440 (5th Cir. 1990).

                                IV.

     For the foregoing reasons, we AFFIRM.




                                 18